DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1 – 18 in the reply filed on July 9, 2022 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 9, 2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 7. 8 and 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kippenberg, US 2016/0327743.
	Regarding Claim 1, Kippenberg, teaches a method for fabricating a dielectric film on a wafer, comprising: 
fabricating a predefined pattern in an oxide layer of the wafer to define a number of device regions on the top surface of the wafer (Fig. 2, IV), wherein the predefined pattern is patterned by a photolithography process (paragraph 65), and wherein the predefined pattern comprises a plurality of recessions in the oxide layer in a portion of the wafer surrounding each of the number of device regions 4; 
depositing the dielectric film  SiN on the oxide layer (Fig. 2,V); and 
patterning the dielectric film to form a number of devices WG in the device regions (Fig. 2,VI) with reference to Fig. 2 and in paragraphs 64 – 71.
Regarding Claim 2, Kippenberg, teaches wherein the plurality of recessions comprise a first set of linear recessions extending along a first direction and spaced along a second direction with reference to Fig. 2, IV .  
Regarding Claim 3, Kippenberg, teaches the plurality of recessions further comprise a second set of linear recessions extending along the second direction and spaced along the first direction; and the second direction is orthogonal to the first direction (Checkerboard structure) in paragraph 62.  
	Regarding Claim 7, Kippenberg, teaches the plurality of recessions comprise: an array of square-shaped recessions, wherein each square-shaped recession is separated from other square-shaped recessions in the array by at least a minimum separation distance; or an array of cross-shaped recessions, wherein each cross-shaped recession is separated from other cross-shaped recessions in the array by at least the minimum separation distance with reference to checkerboard pattern in paragraph 62.
Regarding Claim 8, Kippenberg, teaches the dielectric film is a Si3N4 film in paragraph 65.  
Regarding Claim 12,  Kippenberg, teaches depositing an upper-cladding layer on top of the dielectric film with reference to Fig. 2 (VI) in paragraph 73.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4 – 6 and 9 – 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kippenberg, US 2016/0327743.
Regarding claims 4 – 6, Kippenberg fails to teach wherein a width of each linear recession of the predefined pattern is larger than twice the target thickness of the dielectric film (Claim 4); wherein a thickness of the dielectric film is smaller than a depth of the plurality of recessions in the oxide layer (Claim 5) and wherein a predefined spacing separates each device region from the predefined pattern, and wherein the predefined spacing is at least 1 micrometer (Claim 6).  
However, given the substantial teaching of Kippenberg, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the formation of the dielectric layer for forming the waveguide by the deposition and the patterning process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Note that the specification contains no disclosure of either the critical nature of the claimed processes or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen methods or upon another variable recited in a claim, the Applicant must show that the chosen methods or variables are critical (Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir., 1990)).  See also In re Aller, Lacey and Hall (10 USPQ 233 – 237) “It is not inventive to discover optimum or workable ranges by routine experimentation”.
Regarding Claims 9 – 11, Kippenberg, teaches depositing the dielectric film on the oxide layer comprises: depositing the Si3N4 film using low-pressure chemical vapor deposition (LPCVD), in a deposition chamber maintained at a temperature of at least 700 degrees Celsius in paragraph 71, but fails to teach wherein the thickness of the Si3N4 film deposited during the single deposition run is at least 400 nanometers (nm) and during a portion of a plurality of consecutive deposition runs, wherein between each deposition run, an ambient atmosphere is maintained in the deposition chamber for a duration between subsequent deposition runs in the plurality of consecutive deposition runs and wherein the ambient atmosphere of the deposition chamber is predominantly an inert gas atmosphere for the duration and the inert gas atmosphere comprises at least one of Nitrogen (N2) gas, or Argon (Ar) gas.  
However, given the substantial teaching of Kippenberg, it would have been obvious to one with ordinary skill in the art at the time of the invention to control the thickness of the deposit during the single deposition run and maintain the ambient pressure in the deposition chamber for a duration between subsequent deposition runs in the plurality of consecutive deposition runs and wherein the ambient atmosphere of the deposition chamber is predominantly an inert gas atmosphere for the duration and the inert gas atmosphere comprises at least one of Nitrogen (N2) gas, or Argon (Ar) gas for the benefit of not adversely affecting the deposition cycles in reaching a specific thickness of the nitride and using inert atmosphere of nitrogen or argon is a common practice in LPCVD process.  


Allowable Subject Matter
Claims 13 – 18 are allowed.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        September 7, 2022